DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendments filed 13 April 2021.
Claims 1 – 20 are pending.  The claims, as amended below, are in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tyler Mantooth (Reg. No. 60,162) on 30 April 2020.
Title is amended in accordance with MPEP 606.01.
The application has been amended as follows: 
Title
Data Storage System with Late Read Buffer Assignment After Arrival of Data in Cache  

Claims
1. (Currently Amended)  A method comprising: 

receiving a first data read request from the host for a first data sector resident in the non-volatile memory; 
evaluating the first and second memory buffers as a destination for the first data sector after the first data sector arrives at the buffer module and is stored in a cache memory of the buffer module; 
choosing a first buffering scheme with the buffer module in response to the evaluation of the first buffering scheme compared to a second buffering scheme for the first data sector; 
consulting a contingency buffer scheme with the buffer module in response to the first memory buffer being unavailable; 
altering, based on the contingency buffer scheme, the chosen first buffering scheme to accommodate the first memory buffer being unavailable; 
storing the first data sector in the second memory buffer after skipping the first memory buffer in response to the second memory buffer being chosen by the buffer module in accordance with the altered chosen first buffering scheme; 
and providing the first data sector to the host to satisfy the first data read request from the second memory buffer.

in response to the contingency scheme being unavailable.

10. (Currently Amended)  A method comprising: 
activating a data storage system having a data storage device connected to a host via a network controller, the data storage device comprising a non-volatile memory, the network controller comprising a buffer module connected to an on-chip memory buffer and an off-chip memory buffer; 
receiving a first data read request from the host for a first data sector resident in the non-volatile memory; 
evaluating the on-chip and off-chip memory buffers as a destination for the data sector after the data sector arrives at the buffer module and is stored in a cache memory of the buffer module; 
choosing a first buffering scheme with the buffer module in response to the evaluation of the first buffering scheme compared to a second buffering scheme for the first data sector; 
consulting a contingency buffer scheme with the buffer module in response to the on-chip memory buffer being unavailable; 
altering, based on the contingency buffer scheme, the chosen first buffering scheme to accommodate the on-chip memory buffer being unavailable; 
storing the first data sector in the off-chip memory buffer, instead of the on-chip memory buffer, the off-chip memory buffer chosen by the buffer module in accordance with the altered chosen first buffering scheme; 


12. (Currently Amended)  The method of claim 11, wherein the buffer module compares real-time detected conditions in each of the memory buffer to the forecasted read performance for each of the memory buffer to select the off-chip memory buffer.

13. (Currently Amended)  The method of claim 10, wherein the buffer module redundantly stores the data sector in the on-chip memory buffer when the on-chip memory buffer is available.

14.  (Currently Amended)  The method of claim 10, wherein the buffer module concurrently stores the data sector in the off-chip memory buffer and temporarily stores the data sector in the cache memory.

15. (Currently Amended)  The method of claim 10, wherein the buffer module satisfies a second read request by returning a second data sector to the host after storing a second data sector in the on-chip memory buffer and skipping the off-chip memory buffer in accordance with buffer module selecting the second buffer scheme when the on-chip memory buffer is available.

16. (Currently Amended)  The method of claim 15, wherein a third buffering scheme schedules moving, at a predetermined time, the data sector from the off-chip memory buffer to the on-chip memory buffer when the on-chip memory buffer is available. 

17. (Currently Amended)  The method of claim 15, wherein a third buffering scheme schedules moving, responsive to a predicted event, the data sector to the on-chip memory buffer when the on-chip memory buffer is available 

18. (Currently Amended)  An apparatus comprising a data storage system having a data storage device connected to a host via a network controller, the data storage device comprising a non-volatile memory, the network controller comprising a buffer module connected to an on-chip memory buffer, a cache memory, and an off-chip memory buffer, the buffer module configured to store a data sector resident in the non-volatile memory into the cache memory, while a buffering scheme is chosen by the buffer module after an evaluation of the first buffering scheme compared to a second buffering scheme for the data sector, the buffer module to consult a contingency buffer scheme in response to the off-chip memory buffer being unavailable and alter, based on the contingency buffering scheme, the chosen , prior to satisfying a read quest for the data sector from the on-chip memory buffer, after skipping the off-chip memory buffer and choosing the on-chip memory buffer 

Reasons for Allowance
Claim 1 recites, at least, altering chosen buffer scheme based on contingency scheme that is consulted responsive to first buffer being unavailable, and storing data in second buffer that is chosen by said altered chosen buffer scheme.  This subject matter is reflected in the following limitations of claim 1.
choosing a first buffering scheme with the buffer module in response to the evaluation of the first buffering scheme compared to a second buffering scheme for the first data sector; 
consulting a contingency buffer scheme with the buffer module in response to the on-chip memory buffer being unavailable; 
altering, based on the contingency buffer scheme, the chosen first buffering scheme to accommodate the on-chip memory buffer being unavailable; 
storing the first data sector in the off-chip memory buffer, instead of the on-chip memory buffer, the off-chip memory buffer chosen by the buffer module in accordance with the altered chosen first buffering scheme

Prior art of record fail to disclose said above identified subject matter.  As noted in Office Action mailed 28 June 2019, Bono in view of Farmahini teach, conventionally, storing data in L2 (first memory buffer), and when there is congestion detected at said L2 cache, bypassing said L2 cache and storing said data in L1 (second memory buffer).  Note that there is a conventional storage scheme (first buffer scheme) that is changed to another storage scheme (second buffer scheme).  Bono in view of Farmahini do not appear to explicitly teach when L2 is congested, see Idicula ¶[81]) but does not appear to explicitly teach said eviction policy is used to alter a chosen buffering scheme.  Therefore, in view of the reasons outlined supra, prior art of record fail to disclose said above identified subject matter of claim 1.

Claim 10 recite similar limitations as claim 1 but replaces “first buffer memory” (of claim 1) with on-chip memory buffer, and “second buffer memory” (of claim 1) with off-chip memory buffer.  Said similar limitations are as follows:
choosing a first buffering scheme with the buffer module in response to the evaluation of the first buffering scheme compared to a second buffering scheme for the first data sector; 
consulting a contingency buffer scheme with the buffer module in response to the on-chip memory buffer being unavailable; 
altering, based on the contingency buffer scheme, the chosen first buffering scheme to accommodate the on-chip memory buffer being unavailable; 
storing the first data sector in the off-chip memory buffer, instead of the on-chip memory buffer, the off-chip memory buffer chosen by the buffer module in accordance with the altered chosen first buffering scheme.
Therefore, claim 10 is considered allowable for the same reasons as claim 1.

first buffer memory” (of claim 1) with off-chip memory buffer, and “second buffer memory” (of claim 1) with on-chip memory buffer.  Said similar limitations are as follows:
the buffer module configured to store a data sector resident in the non-volatile memory into the cache memory, while a buffering scheme is chosen by the buffer module after an evaluation of the first buffering scheme compared to a second buffering scheme for the data sector,
the buffer module to consult a contingency buffer scheme in response to the off-chip memory buffer being unavailable and alter, based on the contingency buffering scheme, the chosen buffering scheme to accommodate the off-chip memory buffer being unavailable, 
the altered chosen buffering scheme executed to move the data sector to the on-chip memory buffer, prior to satisfying a read quest for the data sector from the on-chip memory buffer, after skipping the off-chip memory buffer and choosing the on-chip memory buffer in accordance with the altered chosen first buffering scheme
Therefore, claim 18 is considered allowable for the same reasons as claim 1.

Claims, dependent upon independent claims 1, 10 or 18, are also considered allowable for the same reasons as said independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282.  The examiner can normally be reached on Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/CHIE YEW/            Examiner, Art Unit 2139